So CO SS BO AO FF WD YY eR

NO NM BD RD ND ND BR ee ea ea ep
Sn mA F&F WB NY S| DGD © CO SI DRA A BP WH NH fF CS

 

 

Case 2:19-cv-01616-RSL Document 8-1 Filed 01/21/20 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
OLSON KUNDIG, INC., Case No. 2:19-cv-01616-RSL
Plaintiff,
Vv. [PRROPOSED}ORDER GRANTING
JOINT STIPULATION EXTENDING

LES EERKES, and EERKES ARCHITECTS, ALL DEADLINES

LLC

Defendants.

 

 

Having considered the Joint Stipulation Extending All Deadlines, IT IS HEREBY
ORDERED that this motion is GRANTED. All deadlines in the case are currently extended
thirty days from the date of this signed Order. Parties shall file either a Status Update or
Dismissal should a settlement be reached within thirty days.

Hf
/I
HI
//
//
//

[PROPOSED] ORDER GRANTING JOINT FOSTER GARVEY PC

1111 THIRD AVENUE, SUITE 3000
STIPULATION EXTENDING ALL DEADLINES - 1 SEATTLE, WASHINGTON 98101-3292

Case No. 2:19-cv-01616-RSL PHONE (206) 447-4400 Fax (206) 447-9700

 
- WwW Wb

oO Oo N DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01616-RSL Document 8-1 Filed 01/21/20 Page 2 of 2

IT IS SO ORDERED.
Dated this 22 oy of January, 2020.

WAS Carurk

The Honorable Robert S. Lasnik
United States District Judge

Presented by:

By: s/ Benjamin Hodges
Benjamin Hodges, WSBA 49301

By: s/Devra R. Cohen

Devra R. Cohen, WSBA 49952
By: s/ Bianca G Chamusco
Bianca G Chamusco, WSBA 54103
FOSTER GARVEY PC

1111 Third Avenue, Suite 3000
Seattle, Washington 98101-3292
Telephone: (206) 447-4400
Facsimile: (206) 447-9700
Email: ben. hodges@foster.com;
devra.cohen@foster.com;
bianca.chamusco@foster.com

Attorneys for Olson Kundig, Inc.

By: s/ Thomas Purcell McCurdy

Thomas Purcell McCurdy, WSBA 41568
Smith Freed Eberhard P.C.

1215 Fourth Avenue, Suite 900

Seattle, Washington 98161

Telephone: (206) 576-7575

Facsimile: (206) 576-7580

Email: TMcCurdy@smithfreed.com

Attorney for Defendants Les Eerkes
and Eerkes Architects, LLC

[PROPOSED] ORDER GRANTING JOINT FOSTER GARVEY PC
STIPULATION EXTENDING ALL DEADLINES - 2 1111 THIRD AVENUE, SUITE 3000

SEATTLE, WASHINGTON 98101-3292
Case No. 2:19-cv-01616-RSL PHONE (206) 447-4400 Fax (206) 447-9700

 
